                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Zkenek Bakala,                         )                C/A No.: 9:18-cv-2590 DCN MGB
                                       )
              Plaintiff,               )
                                       )
              vs.                      )                ORDER
                                       )
Pavol Krupa; Adam Swart; and Crowds on )
Demand, LLC,                           )
                                       )
              Defendants.              )
____________________________________)

          The above referenced case is before this court upon the magistrate judge's recommenda-

tion that defendant Pavol Krupa’s preliminary challenge (Dkt. No. 98) to personal jurisdiction be

denied.

          This court is charged with conducting a de novo review of any portion of the magistrate

judge's report to which a specific objection is registered, and may accept, reject, or modify, in

whole or in part, the recommendations contained in that report. 28 U.S.C. § 636(b)(1).

However, absent prompt objection by a dissatisfied party, it appears that Congress did not intend

for the district court to review the factual and legal conclusions of the magistrate judge. Thomas

v Arn, 474 U.S. 140 (1985). Additionally, any party who fails to file timely, written objections

to the magistrate judge's report pursuant to 28 U.S.C. § 636(b)(1) waives the right to raise those

objections at the appellate court level. United States v. Schronce, 727 F.2d 91 (4th Cir. 1984),

cert. denied, 467 U.S. 1208 (1984).1 No objections have been filed to the magistrate judge’s


     1
      In Wright v. Collins, 766 F.2d 841 (4th Cir. 1985), the court held "that a pro se litigant
  must receive fair notification of the consequences of failure to object to a magistrate judge's
  report before such a procedural default will result in waiver of the right to appeal. The notice
  must be 'sufficiently understandable to one in appellant's circumstances fairly to appraise him
  of what is required.'" Id. at 846. Plaintiff was advised in a clear manner that his objections had
report and recommendation.

       A de novo review of the record indicates that the magistrate judge's report accurately

summarizes this case and the applicable law. Accordingly, the magistrate judge’s report and

recommendation is AFFIRMED, and defendant Krupa’s preliminary challenge to this court’s

exercise of personal jurisdiction over him is DENIED.

       AND IT IS SO ORDERED.



                                                      David C. Norton
                                                      United States District Judge

May 8, 2020
Charleston, South Carolina




                             NOTICE OF RIGHT TO APPEAL
       The parties are hereby notified that any right to appeal this Order is governed by Rules
3 and 4 of the Federal Rules of Appellate Procedure.




  to be filed within ten (10) days, and he received notice of the consequences at the appellate
  level of his failure to object to the magistrate judge's report.
